On Motion for Rehearing.
At a former day of this term, the judgment of the trial court in *Page 244 
this cause was affirmed, and the opinion of this court to that effect was filed on December 17, 1919.
Appellants, on December 31, 1919, through their counsel, filed their motion for a rehearing. Upon inspection of this motion we find that it is couched in language and terms highly disrespectful and discourteous to this court, and we have therefore declined to consider or act upon such motion any further than to order it stricken from the files and record in this case. Such a paper has no proper place in the record before this court, and we feel that the conduct of counsel who are responsible for its filing is far beneath them, and would really warrant more drastic action at the hands of this court.
It is ordered that the motion for rehearing be stricken from the record and files in this cause, and dismissed.